

Exhibit 10.3
































SAVINGS RESTORATION PLAN

FOR NISOURCE INC. AND AFFILIATES

As Amended and Restated Effective August 10, 2017








--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




ARTICLE I BACKGROUND AND PURPOSE
1


 
1.1.
Background
1


 
1.2.
Purpose
2


 
 
 
 
ARTICLE II DEFINITIONS
2


 
2.1.
Account
2


 
2.2.
Affiliate
2


 
2.3.
Basic Plan
3


 
2.4.
Beneficiary
3


 
2.5.
Benefits Committee
3


 
2.6.
Board
3


 
2.7.
Code
3


 
2.8.
Company
3


 
2.9.
Compensation
3


 
2.10.
DCP
3


 
2.11.
Disability
3


 
2.12.
Effective Date.
3


 
2.13.
Eligible Employee
3


 
2.14.
Employer
4


 
2.15.
ERISA
4


 
2.16.
In-Service Withdrawal
4


 
2.17.
Limits
4


 
2.18.
ONC Committee
4


 
2.19.
Participant
4


 
2.20.
Plan
4


 
2.21.
Plan Administrator
4


 
2.22.
Plan Year
4


 
2.23.
Post-2004 Account
4


 
2.24.
Pre-2005 Account
4


 
2.25.
Separation from Service
4


 
2.26.
Specified Employee
4


 
2.27.
Unforeseeable Emergency
5


 
2.28.
Valuation Date
5


 
 
 
 
ARTICLE III ELIGIBILITY AND PARTICIPATION
5


 
3.1.
Eligibility
5


 
3.2.
Participation
5


 
3.3.
Continuation of Participation
5


 
3.4.
Amendment of Eligibility Criteria
5


 
 
 
 
ARTICLE IV ACCOUNTS
6


 
 
 
 
 
 
 
 



i



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page




 
4.1.
Account
6


 
4.2.
Employer Credits
6


 
4.3.
Timing of Credits; Withholding
8


 
4.4.
Determination of Account
8


 
4.5.
Statement of Account
9


 
 
 
 
ARTICLE V INVESTMENTS
9


 
5.1.
Investment Options
9


 
5.2.
Election of Investment Options
9


 
5.3.
Allocation of Investment Options
9


 
5.4.
No Actual Investment
9


 
 
 
 
ARTICLE VI PAYMENTS AND DISTRIBUTIONS
10


 
6.1.
Distributions/Events Generally
10


 
6.2.
In-Service Withdrawals
10


 
6.3.
Distributions After Separation from Service
11


 
6.4.
Unforeseeable Emergency Distributions
13


 
6.5.
Automatic Cash-Out
13


 
6.6.
Special Payment Election by December 31, 2006, for Code Section 409A Transition
Relief
14


 
6.7.
Withholding for Taxes
14


 
6.8.
Payment to Guardian
14


 
 
 
 
ARTICLE VII BENEFICIARY DESIGNATION
14


 
7.1.
Beneficiary Designation
14


 
7.2.
No Beneficiary Designation
14


 
 
 
 
ARTICLE VIII PLAN ADMINISTRATION
15


 
8.1.
Allocation of Duties to Committees
15


 
8.2.
Agents
15


 
8.3.
Information Required by Plan Administrator
15


 
8.4.
Binding Effect of Decisions
15


 
 
 
 
ARTICLE IX CLAIMS PROCEDURE
15


 
9.1.
Claim
15


 
9.2.
Review of Claim
16


 
9.3.
Notice of Denial of Claim
16


 
9.4.
Reconsideration of Denied Claim
16


 
9.5.
Employer to Supply Information
17


 
 
 
 
ARTICLE X PLAN AMENDMENT AND TERMINATION
17


 
10.1.
Plan Amendment
17


 
10.2.
Partial Plan Termination
18





ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page




 
 
 
 
 
 
 
 
ARTICLE XI MISCELLANEOUS PROVISIONS
18


 
11.1.
Unfunded Plan
18


 
11.2.
Company and Employer Obligations
18


 
11.3.
Unsecured General Creditor
18


 
11.4.
Trust Fund
18


 
11.5.
Nonalienation of Benefits
19


 
11.6.
Indemnification
19


 
11.7.
No Enlargement of Employee Rights
20


 
11.8.
Protective Provisions
20


 
11.9.
Governing Law
20


 
11.10.
Validity
20


 
11.11.
Notice
20


 
11.12.
Successors
21


 
11.13.
Incapacity of Recipient
21


 
11.14.
Unclaimed Benefit
21


 
11.15.
Tax Compliance and Payouts.
21


 
11.16.
General Conditions
22





iii



--------------------------------------------------------------------------------





SAVINGS RESTORATION PLAN
FOR NISOURCE INC. AND AFFILIATES





ARTICLE I

BACKGROUND AND PURPOSE



1.1    Background. Prior to January 1, 2004, Columbia Energy Group sponsored the
Savings Restoration Plan for Columbia Energy Group for eligible executives of
Columbia Energy Group and certain Affiliates. Effective January 1, 2004,
NiSource Inc., the parent company of Columbia Energy Group, assumed sponsorship
of the Savings Restoration Plan for Columbia Energy Group, renamed the Plan the
Savings Restoration Plan for NiSource Inc. and Affiliates, and broadened the
Plan to include all employees of NiSource Inc. and Affiliates.
The Plan was amended and restated effective January 1, 2004, and amended
effective January 1, 2005. The Plan was then amended and restated again
effective January 1, 2005, to comply with Code Section 409A, and guidance and
regulations thereunder, with respect to benefits earned under the Plan from and
after January 1, 2005. Benefits under the Plan earned and vested prior to
January 1, 2005 shall be administered without giving effect to Code Section
409A, and guidance and regulations thereunder. The provisions of the Plan as set
forth herein apply only to Participants who actively participate in the Plan on
or after January 1, 2005. Any Participant who retired or otherwise terminated
employment with the Company and all Affiliates prior to January 1, 2005 shall
have his or her rights determined under the provision of the Plan as it existed
when his or her employment relationship terminated.
The Plan was further amended and restated, effective January 1, 2008, to provide
for mandatory lump sum payments of small account balances in accordance with
Code Section 409A. The Plan was amended and restated again, effective January 1,
2010, to contain provisions that eliminate mid-year enrollment into the Plan and
to allow Participants who make Roth Contributions to a Basic Plan to participate
in this Plan. The plan was further amended and restated, effective January 1,
2010, to restore certain Employer Contributions given to Participants who are
classified as "exempt employees" by the Employer and who are hired or rehired on
or after January 1, 2010.
The Plan was amended and restated again, effective May 13, 2011, to restore
Profit Sharing Contributions that otherwise would have been contributed to
Participants under the Basic Plan (if not subject to the Limits, defined below)
and to transfer all administrative authority with respect to the Plan (including
the authority to render decisions on claims and appeals and make administrative
or ministerial amendments) from the ONC Committee to the Benefits Committee. The
Plan was again amended and restated, effective January 1, 2012, to (1) remove
the ability of participants to make elective deferrals to the Plan; (2) change
eligibility to receive Employer credits under the Plan to those employees who
are in job scope level C2 and above; (3) provide for investment options in
addition to the fixed interest credits currently available for the crediting of
earnings on Accounts under the Plan; and (4) clarify other administrative
matters related to the Plan. The Plan was amended


1



--------------------------------------------------------------------------------




and restated again, effective October 22, 2012, to allow certain grandfathered
participants in the DCP to receive employer credits to be made under this Plan
in 2013 and beyond related to any Profit Sharing Contributions and Next-Gen
Contributions that otherwise would have been credited to their accounts under
the Basic Plan but were not credited because their DCP deferrals are excluded
from Basic Plan compensation for purposes of such contributions. The Plan is
hereby amended and restated again, effective August 10, 2017, to revise the
procedures for determining Disability under the Plan.

1.2    Purpose. The purpose of the Plan is to provide for the payment of savings
restoration benefits to employees of NiSource Inc. and Affiliates, whose
benefits under the Basic Plan are subject to the Limits or affected by deferrals
into the DCP, so that the total savings plan benefits of such employees shall be
determined on the same basis as is applicable to all other employees of the
Company. The Plan is adopted solely (1) for the purpose of providing benefits to
Participants in the Plan and their Beneficiaries in excess of the Limits imposed
on qualified plans by Code Section 401(a)(17) and any other Code Sections, by
restoring benefits to such Plan Participants and Beneficiaries that are no
longer available under the Basic Plan as a result of the Limits, and (2) for the
purpose of restoring benefits to Plan Participants and Beneficiaries that are no
longer available under the Basic Plan as a result of the Participant’s deferrals
into the DCP.



ARTICLE II.

DEFINITIONS
For the purposes of the Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise. Except when otherwise
required by the context, any masculine terminology in this document shall
include the feminine, and any singular terminology shall include the plural.
Defined terms used in the Plan that are not defined in this Article or elsewhere
in the Plan but are defined in the Basic Plan shall have the meanings assigned
to them in the Basic Plan. The headings of Articles and Sections are included
solely for convenience, and if there is any conflict between such headings and
the text of the Plan, the text shall control.

2.1    Account. The device used by an Employer to measure and determine the
amount to be paid under the Plan. Each Account shall be divided into a Pre-2005
Account containing contributions to the Plan earned and vested prior to January
1, 2005, and a Post-2004 Account containing contributions to the Plan earned
and/or vested on or after January 1, 2005.

2.2    Affiliate. Any corporation that is a member of a controlled group of
corporations (as defined in Code Section 414(b)) that includes the Company; any
trade or business (whether or not incorporated) that is under common control (as
defined in Code Section 414(c)) with the Company; any organization (whether or
not incorporated) that is a member of an affiliated service group (as defined in
Code Section 414(m)) that includes the Company; any leasing organization, to the
extent that its employees are required to be treated as if they were employed by
the Company pursuant to Code Section 414(n) and the regulations thereunder; and
any other entity required to


2



--------------------------------------------------------------------------------




be aggregated with the Company pursuant to regulations under Code Section
414(o). An entity shall be an Affiliate only with respect to the existing period
as described in the preceding sentence.

2.3    Basic Plan. The NiSource Inc. Retirement Savings Plan, as amended and
restated effective January 1, 2010, and as further amended from time to time (or
as amended and restated for any prior period to the extent the provisions of the
Plan refer to such prior period for the Basic Plan).

2.4    Beneficiary. The person, persons or entity entitled to receive any Plan
benefits payable after a Participant's death, as elected by a Participant under
the Basic Plan.

2.5    Benefits Committee. The NiSource Benefits Committee.

2.6    Board. The Board of Directors of NiSource. Inc.

2.7    Code. The Internal Revenue Code of 1986, as amended from time to time.

2.8    Company. NiSource Inc.

2.9    Compensation. Compensation as defined under the Basic Plan for purposes
of determining Pre-Tax Contributions, Roth Contributions, and Matching
Contributions under the Basic Plan. For purposes of calculating Employer credits
to Participant Accounts under this Plan, Compensation may exceed the
Compensation Limit under Code Section 401(a)(17)(B) and shall not be impacted by
any other Limit.

2.10    DCP. The Columbia Energy Group Deferred Compensation Plan on or prior to
December 31, 2003, and, thereafter, the NiSource Inc. Executive Deferred
Compensation Plan, as further amended from time to time.

2.11    Disability. A condition that (a) causes a Participant, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, to receive income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company or an Affiliate or (b) causes a Participant to be eligible to receive
Social Security disability payments.

2.12    Effective Date. August 10, 2017, the date on which the provisions of
this amended and restated Plan become effective, except as otherwise provided
herein.

2.13    Eligible Employee. A select group of management or highly compensated
employees of the Employer who satisfy the criteria established by the ONC
Committee in accordance with this Plan.

2.14    Employer. The Company or any Affiliate that maintains or adopts the
Basic Plan for the benefit of its eligible Employees.

2.15    ERISA. The Employee Retirement Income Security Act of 1974, as amended.


3



--------------------------------------------------------------------------------





2.16    In-Service Withdrawal. A distribution from a Participant's Pre-2005
Account before that Participant's Separation from Service made in accordance
with the Participant's written election under Article V of this Plan.

2.17    Limits. The limits imposed on tax qualified retirement plans by Code
Sections 415 and 401(a)(17) and any other Code Sections.

2.18    ONC Committee. The Officer Nomination and Compensation Committee of the
Board of Directors of the Company.

2.19    Participant. Any Eligible Employee who is participating in the Plan in
accordance with its provisions.

2.20    Plan. The Savings Restoration Plan for NiSource Inc. and Affiliates
(formerly known as the Savings Restoration Plan for the Columbia Energy Group,
and before that as the Thrift Restoration Plan for the Columbia Energy Group),
as set forth herein and as amended from time to time.

2.21    Plan Administrator. The Benefits Committee or such delegate of the
Benefits Committee delegated to carry out the administrative functions of the
Plan.

2.22    Plan Year. The12‑month period commencing each January 1 and ending the
following December 31.

2.23    Post-2004 Account. The portion of a Participant's Account equal to the
excess of (1) the balance of the Participant’s Account determined as of a
Participant’s date of Separation from Service after December 31, 2004, over (2)
the Pre-2005 Account, to which the Participant would be entitled under the Plan
if he voluntarily separated from service without cause as of such date and
received a full payment of benefits from the Plan on the earliest possible date
allowed under the Plan following his Separation from Service.

2.24    Pre-2005 Account. The portion of a Participant’s Savings Account
determined as of December 31, 2004, adjusted to reflect earnings (or losses)
credited to such balance from and after such date.

2.25    Separation from Service. A termination of services provided by a
Participant to his or her Employer, whether voluntarily or involuntarily,
consistent with Code Section 409A and the guidance promulgated thereunder.

2.26    Specified Employee. A Participant who is in job scope level C2 or above
with respect to any Employer that employs him or her; provided that if at any
time the total number of employees in job category C2 and above is less than 50,
a Specified Employee shall include any employee who meets the definition of "key
employee" set forth in Code Section 416(i) (without reference to paragraph 5 of
Code Section 416(i)). A Participant shall be deemed to be a Specified Employee
with respect to a Separation from Service that occurs during a calendar year if
he or she is a Specified Employee on September 30 of the preceding calendar
year. The Benefits Committee


4



--------------------------------------------------------------------------------




shall determine which Participants are Specified Employees in accordance with
the guidance promulgated under Code Section 409A.

2.27    Unforeseeable Emergency. A severe financial hardship to a Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse or a dependent (as defined in Code Section 152(a)), of the Participant,
loss of the Participant’s property due to casualty or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.

2.28    Valuation Date. The close of business of each business day.



ARTICLE III.

ELIGIBILITY AND PARTICIPATION

3.1    Eligibility. On and after January 1, 2012, eligibility to participate in
the Plan shall be limited to an employee in job scope level C2 or above. On and
after October 22, 2012, eligibility to participate in this Plan additionally
shall include any employee in job scope level D1 or D2 who completed an election
form under the DCP in 2011 to make deferrals related to services performed in
the Plan Year beginning January 1, 2012; provided however, that such an employee
will be eligible to receive only the Profit Sharing Contribution Credits
described in Section 4.2(b) and the Next-Gen Contribution Credits described in
Section 4.2(c), to the extent described in such subsections, and will remain
eligible to participate in this Plan and receive such contributions after the
2012 Plan Year only if he or she completes an election form under the DCP in
each successive Plan Year after 2012 and otherwise remains eligible to continue
to participate in the DCP in each successive Plan Year after 2012.

3.2    Participation. The Plan Administrator shall inform each Employee of his
or her eligibility to participate in the Plan as soon as practicable but before
the earliest date such Employee’s participation could become effective. An
Eligible Employee becomes a Participant when the Employer credits the
Participant’s Account with the Employer credits described in Article IV of this
Plan.

3.3    Continuation of Participation. A Participant shall remain a Participant
so long as his or her Account has not been fully distributed to him or her.

3.4    Amendment of Eligibility Criteria. The ONC Committee may, in its
discretion, change the criteria for eligibility for any reason, provided,
however, that no change in the criteria for eligibility shall be effective
unless such changes are (a) within guidelines established by the ONC Committee
or (b) approved by the ONC Committee. Eligibility for participation in one year
does not guarantee eligibility to participate in any future year.



ARTICLE IV.

ACCOUNTS


5



--------------------------------------------------------------------------------





4.1    Account. The Employer credits, as described in Sections 4.2 and 4.3, and
earnings thereon, shall be credited to the Participant's Account. The Account
shall be a bookkeeping device utilized for the sole purpose of determining the
benefits payable under the Plan and shall not constitute a separate fund of
assets.

4.2    Employer Credits.
(a)
Matching Contribution Credits. The amount of Employer credits related to
Matching Contributions for Participant eligible to receive such contributions
under Section 3.1 shall equal (1) minus (2) below:

(1)
The total amount of Matching Contributions that would otherwise have been
contributed to the Basic Plan for the Participant during all years in which the
Participant participated in the Basic Plan without regard to the Limits;

(2)
The actual amount of Matching Contributions that have been contributed to the
Basic Plan for the Participant.

In addition to making the credits related to Matching Contributions described
above, the Employer also will make the following true‑up credit. If (i) the
allocation period under the Basic Plan is shorter than the Plan Year, and (ii)
on the last day of the Plan Year, the amount of Matching Contributions under the
Basic Plan is less than the amount of Matching Contributions that would have
been made had the allocation period for Matching Contributions been the Plan
Year, then the Employer will make an additional credit to a Participant’s
Account. This credit will be in the amount necessary to make the Employer credit
related to Matching Contributions equal to the amount of Employer credits
related to Matching Contributions that would have been made had the allocation
period been the Plan Year. Notwithstanding the foregoing, an Employer shall make
this true‑up credit only for Participants who are employed with the Employer on
the last day of the Plan Year and Participants who experienced a Separation from
Service before the last day of the Plan Year due to death, Disability, or
retirement.
(b)
Profit Sharing Contribution Credits. Employer credits pursuant to this Section
4.2(b) shall be reflected in the Plan for all Participants in the Plan on or
after such date, including the following: (1) those who received Profit Sharing
Contributions to the Basic Plan for 2010 or later that were subject to the
Limits, or (2) those who otherwise had Profit Sharing Contributions limited or
adjusted under the Basic Plan on or after January 1, 2011. The amount of
Employer credits related to Profit Sharing Contributions for a participant shall
equal (1) minus (2) below:

(1)
The total amount of Profit Sharing Contributions that otherwise would have been
contributed to the Basic Plan for the Participant



6



--------------------------------------------------------------------------------




during all years in which the Participant participated in the Basic Plan, as
determined by Compensation as defined under this Plan without regards to the
Limits;
(2)
The actual amount of Profit Sharing Contributions that have been contributed to
the Basic Plan for the Participant.

Notwithstanding the foregoing, a Participant who is in job scope level D1 or D2
shall receive an amount of Employer credits related to Profit Sharing
Contributions equal to the difference between (1) minus (2) below:
(1)
The total amount of Profit Sharing Contributions that otherwise would have been
contributed to the Basic Plan for the Participant during all years in which the
Participant participated in the Basic Plan, had Profit Sharing Contributions
been calculated using this Plan's definition of Compensation;

(2)
The actual amount of Profit Sharing Contributions that have been contributed to
the Basic Plan for the Participant.

This amount shall be payable to any applicable Participant regardless of whether
such Participant has signed a written agreement to participate in this Plan.
(c)
Next-Gen Contribution Credits. With respect to a Participant who is classified
by the Employer as an "exempt employee" and who is hired or rehired on or after
January 1, 2010, the amount of Employer credits for a Participant shall equal
(1) minus (2) below:

(1)
The total amount of the Employer Contribution that otherwise would have been
contributed to the Basic Plan in an amount equal to 3% of the Participant's
Compensation (as defined under this Plan) without regard to the Limits;

(2)
The actual amount of the Employer Contribution under the Basic Plan that was
contributed to the Participant in an amount equal to 3% of the Participant's
Compensation (as defined under the Basic Plan).

This amount shall be payable to any applicable Participant in addition to any
amounts he or she may be entitled to under Sections 4.2(a) and 4.2(b) of this
Plan and regardless of whether such Participant has signed a written agreement
to participate in this Plan.
Notwithstanding the foregoing, a Participant who is in job scope level D1 or D2
shall receive an amount of Employer credits equal to the difference between (1)
minus (2) below:


7



--------------------------------------------------------------------------------




(1)
The total amount of the Employer Contribution that otherwise would have been
contributed to the Basic Plan in an amount equal to 3% of the Participant's
Compensation (as defined under this Plan);

(2)
The actual amount of the Employer Contribution under the Basic Plan that was
contributed to the Participant in an amount equal to 3% of the Participant's
Compensation (as defined under the Basic Plan).

This amount shall be payable to any applicable Participant regardless of whether
such Participant has signed a written agreement to participate in this Plan.

4.3    Timing of Credits; Withholding. The Employer credits shall be made to the
Participant's Account annually, at such time determined by the Plan
Administrator. Any withholding of taxes or other amounts that is required by
federal, state, or local law shall be withheld from the Participant's
nondeferred Compensation to the maximum extent possible and any remaining amount
shall reduce the amount credited to the Participant's Account.

4.4    Determination of Account. Each Participant's Account as of each Valuation
Date shall consist of the balance of the Account as of the immediately preceding
Valuation Date, adjusted as follows:
(a)
New Employer Credits. The Account shall be increased by any Employer credits
made in accordance with Sections 4.2 or 4.3, as applicable, since such preceding
Valuation Date.

(b)
Distributions. The Account shall be reduced by any benefits distributed from the
Account to the Participant since such preceding Valuation Date.

(c)
Valuation of Account. The Account shall be increased or decreased by the
aggregate earnings, gains and losses on such Account since such preceding
Valuation Date, based on the manner in which the Participant's Account has been
hypothetically allocated among the investment options selected by the
Participant.


4.5    Statement of Account. The Plan Administrator shall give to each
Participant a statement showing the balance in the Participant's Account
periodically at such times as may be determined by the Plan Administrator, in
written or electronic form.



ARTICLE V.

INVESTMENTS

5.1    Investment Options. Amounts credited hereunder to the Account of a
Participant shall be invested as such Participant elects among the investment
choices provided to the Participant.


8



--------------------------------------------------------------------------------




The investment options shall be determined by the Plan Administrator from time
to time in its sole and absolute discretion. As necessary, the Plan
Administrator may, in its sole discretion, discontinue, substitute or add an
investment option. Each such action will take effect on such date established by
the Plan Administrator.

5.2    Election of Investment Options. A Participant, in connection with his or
her payment election under Article VI of this Plan, shall elect one or more of
the previously described investment options, as applicable, to be used to
determine the amounts to be credited or debited to his or her Account. If a
Participant does not elect any investment options, the Participant’s Account
shall automatically be allocated into the lowest-risk investment option, as
determined by the Plan Administrator, in its sole discretion. The Participant
may (but is not required to) elect to add or delete one or more investment
options to be used to determine the amounts to be credited or debited to his or
her Account, or to change the portion of his or her Account allocated to each
previously or newly elected investment option. If an election is made in
accordance with the previous sentence, it shall apply as of the first business
day deemed reasonably practicable by the Plan Administrator, in its sole
discretion, and shall continue thereafter for each subsequent day in which the
Participant participates in the Plan, unless changed in accordance with the
previous sentence. Notwithstanding the foregoing, the Plan Administrator, in its
sole discretion, may impose limitations on the frequency with which one or more
of the investment options elected in accordance with this Section may be added
or deleted by such Participant; furthermore, the Plan Administrator, in its sole
discretion, may impose limitations on the frequency with which the Participant
may change the portion of his or her Account allocated to each previously or
newly elected investment option.

5.3    Allocation of Investment Options. In making any election related to
investment options, the Participant shall specify, in increments specified by
the Plan Administrator, the percentage of his or her Account or investment
option, as applicable, to be allocated or reallocated.

5.4    No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the investment options are to be used
for measurement purposes only, and a Participant's election of any such
investment option, the allocation of his or her Account thereto, the calculation
of additional amounts and the crediting or debiting of such amounts to a
Participant's Account shall not be considered or construed in any manner as an
actual investment of his or her Account in any such investment option. In the
event that the Company, in its own discretion, decides to invest funds in any or
all of the investments on which the investment options are based, no Participant
shall have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant's Account shall at all times be a bookkeeping entry
only and shall not represent any investment made on his or her behalf by the
Company; the Participant shall at all times remain an unsecured creditor of the
Company.



ARTICLE VI.

PAYMENTS AND DISTRIBUTIONS


9



--------------------------------------------------------------------------------





6.1    Distributions/Events Generally. Participants generally will not be
entitled to receive a distribution of their Account balance until they
experience a Separation from Service with the Employer for any reason. A
Participant may receive a distribution before Separation from Service, however,
in accordance with this Article VI, upon (1) an Unforeseeable Emergency that
occurs before Separation from Service, or (2) a year that has been designated by
the Participant only with respect to his Pre-2005 Account balance that occurs
before Separation from Service.

6.2    In-Service Withdrawals. This section applies only to a Participant's
Pre-2005 Account balance.
(a)
General Payments. Subject to the limitations of paragraph (b) below, a
Participant, by filing a written request with the Plan Administrator, may, while
employed by an Employer or an Affiliate, elect to withdraw 33%, 67% or 100% of
his or her Pre-2005 Account.

(b)
Limitation on In-Service Withdrawals. Any In-Service Withdrawal under paragraph
(a) of this Section 6.2 shall be subject to a 10% early distribution penalty. In
addition, the following conditions shall apply to In-Service Withdrawals:

(1)
Only one In-Service Withdrawal shall be permitted in any 12-month period.

(2)
In-Service Withdrawals shall require suspension of Employer credits (but not
credits of earnings or losses) under the Plan for a period of time varying with
the percentage of the value of the Participant’s Pre-2005 Account that is
withdrawn, according to the following schedule:

Percentage
Suspension
Up to 33%
2 months
34 ‑ 67%
4 months
68 ‑ 100%
6 months



This suspension shall not affect a Participant’s participation in the Basic Plan
nor the basis for determining the Employer contributions or Participant Pre‑tax
Contributions under the Basic Plan.

6.3    Distributions After Separation from Service.
(a)
Generally. If a Participant experiences a Separation from Service, the
provisions of this Section 6.3 shall apply to the distribution of the
Participant’s Account.

(b)
Pre-2005 Account.



10



--------------------------------------------------------------------------------




(1)
Form of Payment of Pre-2005 Account. The Pre-2005 Account payable under the Plan
to a Participant or his or her spouse, Beneficiary, or legal representative
shall be paid in the same form under which the Basic Plan benefit is payable to
the Participant or his or her spouse, Beneficiary, or legal representative. The
Participant’s election under the Basic Plan of any optional form of payment of
his or her Basic Plan benefit (with the valid consent of his or her surviving
spouse where required under the Basic Plan) shall also be applicable to the
payment of his or her Pre-2005 Account under the Plan.

(2)
Timing of Payment of Pre-2005 Account. Payment of the Pre-2005 Account under the
Plan to a Participant or his or her spouse, Beneficiary, or legal representative
under the Plan shall commence on the same date as payment of the benefit to the
Participant or his or her spouse, Beneficiary, or legal representative under the
Basic Plan commences. Any election under the Basic Plan made by the Participant
with respect to the commencement of payment of his or her benefit under the
Basic Plan shall also be applicable with respect to the commencement of payment
of his or her Pre-2005 Account under the Plan.

(3)
Approval by Plan Administrator. Notwithstanding the provisions of paragraphs (i)
and (ii) above, an election made by the Participant under the Basic Plan with
respect to the form of payment of his or her Pre-2005 Account thereunder (with
the valid consent of his or her surviving spouse where required under the Basic
Plan), or the date for commencement of payment thereof, shall not be effective
with respect to the form of payment or date for commencement of payment of his
or her Pre-2005 Account under the Plan unless such election is expressly
approved in writing by the Plan Administrator. If the Plan Administrator shall
not approve such election in writing, then the form of payment or date for
commencement of payment of the Participant's Pre-2005 Account under the Plan
shall be selected by the Plan Administrator at its sole discretion.

(c)
Post-2004 Account.

(1)
Form of Payment of Post-2004 Account. The Post-2004 Account shall be payable in
a form elected by a Participant no later than December 31, 2005. Notwithstanding
the preceding sentence, in the case of an Eligible Employee who becomes a
Participant on or after January 1, 2005, the aforementioned election with
respect to the form of payment of a Post-2004 Account shall be made at such time
prescribed by the Plan Administrator, which shall end no later than



11



--------------------------------------------------------------------------------




December 31st of the year preceding the Plan Year in which the Participant is
first eligible to participate in the Plan. The form of payment that a
Participant may elect to receive shall be from the choices of either a lump sum
or in substantially equal annual installments over a period not to exceed 15
years. Notwithstanding the foregoing, if before January 1, 2014, a Participant
made an election to receive payment in the form of monthly or semi-annual
installments, payment shall be made in the form elected by the Participant. If a
Participant has not made a timely election, payment shall be made a lump sum.
(2)
Timing of Payment of Post-2004 Account. Payment of a Post-2004 Account in
accordance with this Section 6.3 shall commence within 45 days after the
Participant’s date of Separation from Service, or, if later, within such
timeframe permitted under Code Section 409A, and guidance and regulations
thereunder.

(3)
Modifications to Time and Form of Payment. A Participant cannot change the time
or form of payment of a Post-2004 Account under this Subsection 6.3(b) unless
(A) such election does not take effect until at least 12 months after the date
the election is made, (B) in the case of an election related to a payment not
related to the Participant’s Disability or death, the first payment with respect
to which such new election is effective is deferred for a period of not less
than five years from the date such payment would otherwise have been made, and
(C) any election related to a payment based upon a specific time or pursuant to
a fixed schedule may not be made less than 12 months prior to the date of the
first scheduled payment.

(4)
Time of Payment for Specified Employees. Notwithstanding any other provision of
the Plan, in no event can a payment of a Post-2004 Account to a Participant who
is a Specified Employee, at a time during which the Company’s capital stock or
capital stock of an Affiliate is publicly traded on an established securities
market, in the calendar year of his or her Separation from Service be made
before the date that is six months after the date of the Participant’s
Separation from Service, unless such Separation from Service is due to death or
Disability.


6.4    Unforeseeable Emergency Distributions.
(a)
Pre-2005 Account. Upon a finding that a Participant has suffered an
Unforeseeable Emergency, the Plan Administrator may, in its sole discretion,
make distributions from the Participant’s Pre‑2005 Account. The amount of such a
distribution shall be limited to the amount reasonably necessary to meet the
Participant’s needs resulting from the Unforeseeable Emergency.



12



--------------------------------------------------------------------------------




Any distribution pursuant to this Subsection shall be payable in a lump sum. The
distribution shall be paid within 30 days after the determination of an
Unforeseeable Emergency.
(b)
Post-2004 Account. Upon a finding that a Participant has suffered an
Unforeseeable Emergency, the Plan Administrator may, in its sole discretion,
make distributions from the Participant's Post-2004 Account and/or suspend
Employer credits entirely in accordance with the guidance under Code Section
409A. The amount of such distribution shall be limited to the amount necessary
to satisfy such Unforeseeable Emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant's assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). Any distribution pursuant to this
Subsection shall be payable in a lump sum. The distribution shall be paid within
30 days after the determination of an Unforeseeable Emergency.


6.5    Automatic Cash-Out. Notwithstanding any other provision in the Plan, if
(1) the sum of the Participant’s Pre-2005 Account and Post-2004 Account does not
exceed the applicable dollar limit under code Section 402(g)(1)(B) and (2) this
sum is the entirety of the Participant’s interest in the Plan and all other
arrangements that are considered a single nonqualified deferred compensation
plan under Code Section 409A and applicable guidance thereunder, the Employer,
in its sole discretion may distribute the Participant’s entire Pre-2005 Account
and Post-2004 Account (and the Participant’s entire interest under any other
arrangement that is required to be aggregated with this Plan under Code Section
409A), regardless whether the Participant has otherwise had a distributable
event under this Plan. The form of payment of both the Pre-2005 Account and
Post-2004 Account shall be a single lump sum.

6.6    Special Payment Election by December 31, 2006, for Code Section 409A
Transition Relief. Notwithstanding any preceding provision of this Section
6.3(b), a Participant may change an election with respect to the time and form
of payment of a Post-2004 Account, without regard to the restrictions imposed
under paragraph (iii) next above, on or before December 31, 2006; provided that
such election (A) applies only to amounts that would not otherwise be payable in
calendar year 2006, and (B) shall not cause an amount to be paid in calendar
year 2006 that would not otherwise be payable in such year.

6.7    Withholding for Taxes. To the extent required by the law in effect at the
time payments are made, an Employer shall withhold from the payments made
hereunder any taxes required to be withheld by the federal or any state or local
government, including any amounts which the Employer determines is reasonably
necessary to pay any generation-skipping transfer tax which is or may become
due. A Beneficiary, however, may elect not to have withholding of federal income
tax pursuant to Code Section 3405(a)(2).

6.8    Payment to Guardian. The Plan Administrator may direct payment to the
duly appointed guardian, conservator or other similar legal representative of a
Participant or Beneficiary


13



--------------------------------------------------------------------------------




to whom payment is due. In the absence of such a legal representative, the Plan
Administrator may, in its sole and absolute discretion, make payment to a person
having the care and custody of a minor, incompetent or person incapable of
handling the disposition of property upon proof satisfactory to the Plan
Administrator of incompetency, status as a minor, or incapacity. Such
distribution shall completely discharge the Company from all liability with
respect to such benefit.



ARTICLE VII.

BENEFICIARY DESIGNATION

7.1    Beneficiary Designation. Each Participant's Beneficiary (both primary as
well as secondary) to whom benefits under the Plan shall be paid in the event of
the Participant’s death prior to complete distribution of the Participant’s
Account, shall be the Beneficiary that the Participant has selected under the
Basic Plan. A Participant may designate a Beneficiary or change a prior
Beneficiary designation only by designating or changing a Beneficiary under the
Basic Plan.

7.2    No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void or if the
Beneficiary designated by a deceased Participant dies before the Participant or
before complete distribution of the Participant’s benefits, the Participant’s
Beneficiary shall be the person identified in accordance with the procedures
under the Basic Plan.



ARTICLE VIII.

PLAN ADMINISTRATION

8.1    Allocation of Duties to Committees. The Plan shall be administered by the
Benefits Committee, as delegated by the ONC Committee. The Benefits Committee
shall have the authority to make, amend, interpret, and enforce all appropriate
rules and regulations for the administration of the Plan and decide or resolve
any and all questions, including interpretations of the Plan, as may arise in
such administration, except as otherwise reserved to the ONC Committee herein,
or by resolution or charter of the respective committees.
In its discretion, the Plan Administrator may delegate to any division or
department of the Company the discretionary authority to make decisions
regarding Plan administration, within limits and guidelines from time to time
established by the Plan Administrator. The delegated discretionary authority
shall be exercised by such division or department’s senior officer, or his/her
delegate. Within the scope of the delegated discretionary authority, such
officer or person shall act in the place of the Plan Administrator and his/her
decisions shall be treated as decisions of the Plan Administrator.


14



--------------------------------------------------------------------------------





8.2    Agents. The Plan Administrator may, from time to time, employ agents and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with counsel who may be counsel to the Company.

8.3    Information Required by Plan Administrator. The Company shall furnish the
Plan Administrator with such data and information as the Plan Administrator may
deem necessary or desirable in order to administer the Plan. The records of the
Company as to an employee’s or Participant’s period or periods of employment,
separation from Service and the reason therefore, reemployment and Compensation
will be conclusive on all persons unless determined to the Plan Administrator’s
satisfaction to be incorrect. Participants and other persons entitled to
benefits under the Plan also shall furnish the Plan Administrator with such
evidence, data or information as the Plan Administrator considers necessary or
desirable to administer the Plan.

8.4    Binding Effect of Decisions. Subject to applicable law, and the
provisions of Article VIII, any interpretation of the provisions of the Plan and
any decision on any matter within the discretion of the Benefits Committee
and/or the ONC Committee (or any duly authorized delegate of either such
committee) and made in good faith shall be binding on all persons.



ARTICLE IX.

CLAIMS PROCEDURE

9.1    Claim. Claims for benefits under the Plan shall be made in writing to the
Plan Administrator. The Plan Administrator shall establish rules and procedures
to be followed by Participants and Beneficiaries in filing claims for benefits,
and for furnishing and verifying proof necessary to establish the right to
benefits in accordance with the Plan, consistent with the remainder of this
Article.

9.2    Review of Claim. The Plan Administrator shall review all claims for
benefits. Upon receipt by the Plan Administrator of such a claim, it shall
determine all facts that are necessary to establish the right of the claimant to
benefits under the provisions of the Plan and the amount thereof as herein
provided within 90 days of receipt of such claim. If prior to the expiration of
the initial 90 day period, the Plan Administrator determines additional time is
needed to come to a determination on the claim, the Plan Administrator shall
provide written notice to the Participant, Beneficiary or other claimant of the
need for the extension, not to exceed a total of 180 days from the date the
application was received. If the Plan Administrator fails to notify the claimant
in writing of the denial of the claim within 90 days after the Plan
Administrator receives it, the claim shall be deemed denied.

9.3    Notice of Denial of Claim. If the Plan Administrator wholly or partially
denies a claim for benefits, the Plan Administrator shall, within a reasonable
period of time, but no later than 90 days after receiving the claim (unless
extended as noted above), notify the claimant in writing of the denial of the
claim. Such notification shall be written in a manner reasonably expected to be
understood by such claimant and shall in all respects comply with the
requirements of ERISA, including but not limited to inclusion of the following:


15



--------------------------------------------------------------------------------




(a)
the specific reason or reasons for denial of the claim;

(b)
a specific reference to the pertinent Plan provisions upon which the denial is
based;

(c)
a description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary; and

(d)
an explanation of the Plan’s review procedure.


9.4    Reconsideration of Denied Claim. Within 60 days of the receipt by the
claimant of the written notice of denial of the claim, or within 60 days after
the claim is deemed denied as set forth above, if applicable, the claimant or
duly authorized representative may file a written request with the Benefits
Committee that it conduct a full and fair review of the denial of the claimant’s
claim for benefits. If the claimant or duly authorized representative fails to
request such a reconsideration within such 60 day period, it shall be
conclusively determined for all purposes of the Plan that the denial of such
claim by the Benefits Committee is correct. In connection with the claimant’s
appeal of the denial of his or her benefit, the claimant may review pertinent
documents and may submit issues and comments in writing.
The Benefits Committee shall render a decision on the claim appeal promptly, but
not later than 60 days after receiving the claimant’s request for review,
unless, in the discretion of the Benefits Committee, special circumstances
require an extension of time for processing, in which case the 60-day period may
be extended to 120 days. The Benefits Committee shall notify the claimant in
writing of any such extension. The notice of decision upon review shall be in
writing and shall include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, as well as specific references to
the pertinent Plan provisions upon which the decision is based. If the decision
on review is not furnished within the time period set forth above, the claim
shall be deemed denied on review.
If such determination is favorable to the claimant, it shall be binding and
conclusive. If such determination is adverse to such claimant, it shall be
binding and conclusive unless the claimant or his duly authorized representative
notifies the Benefits Committee within 90 days after the mailing or delivery to
the claimant by the Benefits Committee of its determination that claimant
intends to institute legal proceedings challenging the determination of the
Benefits Committee and actually institutes such legal proceedings within 180
days after such mailing or delivery.

9.5    Employer to Supply Information. To enable the Benefits Committee to
perform its functions, each Employer shall supply fully and timely information
to the Benefits Committee of all matters relating to the retirement, death, or
other cause for Separation from Service of all Participants, and such other
pertinent facts as the Benefits Committee may require.




16



--------------------------------------------------------------------------------





ARTICLE X.

PLAN AMENDMENT AND TERMINATION

10.1    Plan Amendment. While the Company intends to maintain the Plan in
conjunction with the Basic Plan, the Company or the ONC Committee reserves the
right to amend the Plan at any time and from time to time with respect to
eligibility for the Plan, the level of benefits awarded under the Plan and the
time and form of payment for benefits from the Plan. The Benefits Committee, the
ONC Committee, or the Board shall have the authority to amend the Plan as
described herein. The ONC Committee or the Board shall have the exclusive
authority to amend the Plan regarding eligibility for the Plan, the amount or
level of benefits awarded under the Plan, and the time and form of payments for
benefits from the Plan. In addition, the ONC Committee or the Board shall also
have the exclusive authority to make amendments that constitute a material
increase in Compensation, any change requiring action or consent by a committee
of the Board pursuant to the rules of the Securities and Exchange Commission,
the New York Stock Exchange or other applicable law, or such other material
changes to the Plan such that approval of the Board is required. Unless
otherwise determined by the ONC Committee, the Benefits Committee shall have the
authority to amend the Plan in all respects that are not exclusively reserved to
the ONC Committee or the Board.
The respective committee may at any time amend the Plan by written instrument,
notice of which is given to all Participants and to Beneficiaries.
Notwithstanding the preceding sentence, no amendment shall reduce the amount
accrued in any Account prior to the date such notice of the amendment is given.

10.2    Partial Plan Termination. The ONC Committee or the Company at any time
may partially terminate the Plan provided that such partial termination of the
Plan shall not impair or alter any Participant's or Beneficiary's right to the
applicable Participant's Account balance as of the effective date of such
partial termination. If such a partial termination occurs, no additional
Employer credits shall be made after the date of such partial termination other
than the crediting of earnings (or losses) until the date of distribution of
Participant Account balances. Further, the Plan shall otherwise continue to be
administered with respect to Account balances credited before the effective date
of such partial termination, and distribution shall be made at such times as
specified under this Plan.




17



--------------------------------------------------------------------------------





ARTICLE XI.

MISCELLANEOUS PROVISIONS

11.1    Unfunded Plan. The Plan is an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of “management or
highly-compensated employees” within the meaning of Sections 201, 301 and 401 of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
therefore is exempt from the provisions of Parts 2, 3 and 4 of Title I of ERISA.
Nothing contained in the Plan shall constitute a guaranty by the
Company or any other Employer or any other entity or person that the assets of
the Company or any other Employer shall be sufficient to pay any benefit
hereunder.

11.2    Company and Employer Obligations. The obligation to make benefit
payments to any Participant under the Plan shall be a joint and several
liability of the Company and the Employer that employed the Participant.

11.3    Unsecured General Creditor. Participants and Beneficiaries shall be
unsecured general creditors, with no secured or preferential right to any assets
of the Company, any other Employer, or any other party for payment of benefits
under the Plan. Any life insurance policies, annuity contracts or other property
purchased by the Employer in connection with the Plan shall remain its general,
unpledged and unrestricted assets. Obligations of the Company and each other
Employer under the Plan shall be an unfunded and unsecured promise to pay money
in the future.

11.4    Trust Fund. Subject to Section 12.3, the Company may establish separate
subtrusts for deferrals by employees of each Employer, pursuant to a trust
agreement entered into with such trustees as the Benefits Committee may approve,
for the purpose of providing for the payment of benefits owed under the Plan. At
its discretion, each Employer may contribute deferrals under the Plan for its
employees to the subtrust established with respect to such Employer under such
trust agreement. To the extent any benefits provided under the Plan are paid
from any such subtrust, the Employer shall have no further obligation to pay
them. If not paid from a subtrust, such benefits shall remain the obligation of
the Employer. Although such subtrusts may be irrevocable, their assets shall be
held for payment of all the Company’s general creditors in the event of
insolvency or bankruptcy.

11.5    Nonalienation of Benefits. Neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage, or otherwise encumber, transfer, hypothecate, or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof or
rights to, which are expressly declared to be unassignable and nontransferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony, or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.
Notwithstanding the preceding paragraph, the Account of any Participant shall be
subject to and payable in the amount determined in accordance with any qualified
domestic relations order, as that term is defined in Section 206(d)(3) of ERISA.
The Retirement Committee shall provide for payment in a lump sum from a
Participant’s Account to an alternate payee (as defined in Code Section
414(p)(8)) as soon as administratively practicable following receipt of such
order. Any federal, state or local income tax associated with such payment shall
be the responsibility of the alternate payee. The balance of an Account that is
subject to any qualified domestic relations order shall be reduced by the amount
of any payment made pursuant to such order.
Notwithstanding the preceding paragraph, the Account of any Participant shall be
subject to and payable in the amount determined in accordance with any qualified
domestic relations order, as that term is defined in Section 206(d)(3) of ERISA.
The Plan Administrator shall provide for


18



--------------------------------------------------------------------------------




payment of such portion of an Account to an alternate payee (as defined in
Section 206(d)(3) of ERISA) as soon as administratively possible following
receipt of such order. Any federal, state or local income tax associated with
such payment shall be the responsibility of the alternate payee. The balance of
any Account that is subject to any qualified domestic relations order shall be
reduced by the amount of any payment made pursuant to such order.

11.6    Indemnification.
(a)
Limitation of Liability. Notwithstanding any other provision of the Plan or any
trust established under the Plan, none of the Company, any other Employer, any
member of the Benefits Committee or the ONC Committee, nor any individual acting
as an employee, or agent or delegate of any of them, shall be liable to any
Participant, former Participant, Beneficiary, or any other person for any claim,
loss, liability or expense incurred in connection with the Plan or any trust
established under the Plan, except when the same shall have been judicially
determined to be due to the willful misconduct of such person.

(b)
Indemnity. The Company shall indemnify and hold harmless each member of the
Benefits Committee and the ONC Committee, or any employee of the Company or any
individual acting as an employee or agent of either of them (to the extent not
indemnified or saved harmless under any liability insurance or any other
indemnification arrangement with respect to the Plan or any trust established
under the Plan) from any and all claims, losses, liabilities, costs and expenses
(including attorneys’ fees) arising out of any actual or alleged act or failure
to act made in good faith pursuant to the provisions of the Plan, including
expenses reasonably incurred in the defense of any claim relating thereto with
respect to the administration of the Plan or any trust established under the
Plan, except that no indemnification or defense shall be provided to any person
with respect to any conduct that has been judicially determined, or agreed by
the parties, to have constituted willful misconduct on the part of such person,
or to have resulted in his or her receipt of personal profit or advantage to
which he or she is not entitled. In connection with the indemnification provided
by the preceding sentence, expenses incurred in defending a civil or criminal
action, suit or proceeding, or incurred in connection with a civil or criminal
investigation, may be paid by the Company in advance of the final disposition of
such action, suit, proceeding, or investigation, as authorized by the Benefits
Committee or the ONC Committee in the specific case, upon receipt of an
undertaking by or on behalf of the party to be indemnified to repay such amount
unless it shall ultimately be determined that the person is entitled to be
indemnified by the Company pursuant to this paragraph.


11.7    No Enlargement of Employee Rights. No Participant or Beneficiary shall
have any right to a benefit under the Plan except in accordance with the terms
of the Plan. The Plan shall


19



--------------------------------------------------------------------------------




not constitute a contract of employment between an Employer and the Participant.
Nothing in the Plan shall give any Participant or Beneficiary the right to be
retained in the service of an Employer or to interfere with the right of an
Employer to discipline or discharge a Participant at any time.

11.8    Protective Provisions. A Participant shall cooperate with his Employer
by furnishing any and all information requested by the Employer in order to
facilitate the payment of benefits hereunder, and by taking such physical
examinations as the Employer may deem necessary and taking such other action as
may be requested by the Employer.

11.9    Governing Law. The Plan shall be construed and administered under the
laws of the State of Indiana, except to the extent preempted by applicable
federal law.

11.10    Validity. In case any provision of the Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but the Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.

11.11    Notice. Any notice required or permitted under the Plan shall be
sufficient if in writing and hand delivered or sent by registered or certified
mail. Such notice shall be deemed as given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Mailed notice to the Benefits Committee shall
be directed to the Company’s address. Mailed notice to a Participant or
Beneficiary shall be directed to the individual’s last known address in the
applicable Employer’s records.

11.12    Successors. The provisions of the Plan shall bind and inure to the
benefit of the Employers and their successors and assigns. The term successors
as used herein shall include any corporate or other business entity that shall,
whether by merger, consolidation, purchase, or otherwise, acquire all or
substantially all of the business and assets of an Employer, and successors of
any such corporation or other business entity.

11.13    Incapacity of Recipient. If any person entitled to a benefit payment
under the Plan is deemed by the Plan Administrator to be incapable of personally
receiving and giving a valid receipt for such payment, then, unless and until a
claim shall have been made by a duly appointed guardian or other legal
representative of such person, the Plan Administrator may provide for such
payment or any part thereof to be made to any other person or institution then
contributing toward or providing for the care and maintenance of such person.
Any such payment shall be a payment for the account of such person and a
complete discharge of any liability of the Company, any other Employer, the Plan
Administrator and the Plan.

11.14    Unclaimed Benefit. Each Participant shall keep the Plan Administrator
informed of his or her current address and the current address of his or her
Beneficiaries. The Plan Administrator shall not be obligated to search for the
whereabouts of any person. If the location of a Participant is not made known to
the Plan Administrator within three years after the date on which payment of the
Participant's benefit may first be made, payment may be made as though the
Participant had died at the end of the three-year period. If, within one
additional year after such three-year period has elapsed or within three years
after the actual death of a Participant, the Plan Administrator is unable to
locate any Beneficiary of the Participant, then the Plan Administrator


20



--------------------------------------------------------------------------------




shall have no further obligation to pay any benefit hereunder to such
Participant, Beneficiary, or any other person and such benefit shall be
irrevocably forfeited.

11.15    Tax Compliance and Payouts.
(a)
It is intended that the Plan comply with the provisions of Code Section 409A of
the Code, so as to prevent the inclusion in gross income of any amounts deferred
hereunder in a taxable year that is prior to the taxable year or years in which
such amounts would otherwise actually be paid or made available to Participants
or Beneficiaries. This Plan shall be construed, administered, and governed in a
manner that affects such intent, and neither any Participant, Beneficiary, nor
Plan Administrator shall not take any action that would be inconsistent with
such intent.

(b)
Although the Plan Administrator shall use its best efforts to avoid the
imposition of taxation, interest and penalties under Code Section 409A, the tax
treatment of deferrals under this Plan is not warranted or guaranteed. Neither
the Company, the other Affiliates, the Plan Administrator, the Retirement
Committee, nor any designee shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant, Beneficiary or
other taxpayer as a result of the Plan.

(c)
Notwithstanding anything to the contrary contained herein, (1) in the event that
the Internal Revenue Service prevails in its claim that any amount of a Pre-2005
Account, payable pursuant to the Plan and held in the general assets of the
Company or any other Employer, constitutes taxable income to a Participant or
his or her Beneficiary for a taxable year prior to the taxable year in which
such amount is distributed to him or her, or (2) in the event that legal counsel
satisfactory to the Company, and the applicable Participant or his or her
Beneficiary, renders an opinion that the Internal Revenue Service would likely
prevail in such a claim, the amount of such Pre-2005 Account held in the general
assets of the Company or any other Employer, to the extent constituting taxable
income, shall be immediately distributed to the Participant or his or her
Beneficiary. For purposes of this Section, the Internal Revenue Service shall be
deemed to have prevailed in a claim if such claim is upheld by a court of final
jurisdiction, or if the Participant or Beneficiary, based upon an opinion of
legal counsel satisfactory to the Company and the Participant or his or her
Beneficiary, fails to appeal a decision of the Internal Revenue Service, or a
court of applicable jurisdiction, with respect to such claim, to an appropriate
Internal Revenue Service appeals authority or to a court of higher jurisdiction
within the appropriate time period.

(d)
Notwithstanding anything to the contrary contained herein, (1) in the event that
the Internal Revenue Service prevails in its claim that any amount of a
Post-2004 Account, payable pursuant to the Plan and held in the general assets
of the Company or any other Employer, constitutes taxable income



21



--------------------------------------------------------------------------------




under Code Section 409A, and guidance and regulations thereunder, to a
Participant or his or her Beneficiary for a taxable year prior to the taxable
year in which such amount is distributed to him or her, or (2) in the event that
legal counsel satisfactory to the Company, and the applicable Participant or his
or her Beneficiary, renders an opinion that the Internal Revenue Service would
likely prevail in such a claim, the amount of such Post-2004 Account held in the
general assets of the Company or any other Employer, to the extent constituting
such taxable income, shall be immediately distributed to the Participant or his
or her Beneficiary. For purposes of this Section, the Internal Revenue Service
shall be deemed to have prevailed in a claim if such claim is upheld by a court
of final jurisdiction, or if the Participant or Beneficiary, based upon an
opinion of legal counsel satisfactory to the Company and the Participant or his
or her Beneficiary, fails to appeal a decision of the Internal Revenue Service,
or a court of applicable jurisdiction, with respect to such claim, to an
appropriate Internal Revenue Service appeals authority or to a court of higher
jurisdiction within the appropriate time period.

11.16    General Conditions. Except as otherwise expressly provided herein, all
terms and conditions of the Basic Plan applicable to a Basic Plan benefit shall
also be applicable to a benefit payable hereunder. Any Basic Plan benefit shall
be paid solely in accordance with the terms and conditions of the Basic Plan and
nothing in the Plan shall operate or be construed in any way to modify, amend or
affect the terms and provisions of the Basic Plan.










[signature block follows on next page]


22



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, NiSource Inc. has caused this amended and restated Savings
and Restoration Plan for NiSource Inc. and Affiliates to be executed in its
name, by its duly authorized officer, effective as of August 10, 2017.


NISOURCE INC.


By:     _____________________


Its:     _____________________


Date:    _____________________














COLUMBUS/1597351v.12


23

